Exhibit 10.4

NONSTATUTORY STOCK OPTION AGREEMENT

This NONSTATUTORY STOCK OPTION AGREEMENT (this “Agreement”), dated
[            , 2015] (the “Date of Grant”)1, is between The J. M. Smucker
Company, an Ohio corporation (the “Company”), and David J. West (the
“Optionee”). The award hereunder is granted pursuant to the terms of the
Company’s 2010 Equity and Incentive Compensation Plan (the “Plan”). Capitalized
terms used herein but not defined will have the respective meanings set forth in
the Plan.

1. Option.

(a) Grant of Option. As contemplated by the Employment Agreement, dated as of
February 3, 2015, between the Company and the Optionee (the “Employment
Agreement”), the Company hereby grants to the Optionee, as of the Date of Grant,
the right and option (this “Option”) to purchase 125,000 Common Shares, at a
price per Common Share of [$        ] (the “Exercise Price”).2 This Option is
not intended to qualify as an Incentive Stock Option for purposes of Section 422
of the Code.

(b) Vesting. Subject to the terms of this Agreement, this Option will vest and
become exercisable in three installments subject to the Optionee’s Continuous
Service (as hereinafter defined) and the achievement of Management Objectives
determined by the Board and set forth on Appendix A hereto. Provided that the
applicable Management Objectives are satisfied, 41,667 of the Common Shares
subject to this Option will vest on [            , 2016]3, 41,667 of the Common
Shares subject to this Option will vest on [            , 2017],4 and 41,666 of
the Common Shares subject to this Option will vest on [            , 2018]5,
subject to the Optionee’s Continuous Service (including service as an employee
or as a director) on each of these dates (each such date, the “Applicable
Vesting Date”), other than as specifically stated herein. Notwithstanding the
foregoing, with respect to the Common Shares subject to this Option which do not
vest due to the non-achievement of the applicable Management Objectives on the
Applicable Vesting Date, such Common Shares will be eligible to vest in the
event the applicable Management Objectives and Continuous Service requirements
are satisfied with respect to the next Applicable Vesting Date.

(c) Termination of Continuous Service. If the Optionee’s continuous service with
the Company (“Continuous Service”) terminates for any reason, this Option, to
the extent not then vested, will immediately terminate without consideration.
Notwithstanding anything herein to the contrary, if the Optionee’s Continuous
Service is terminated by the Company without “Cause” or by the Optionee for
“Good Reason” (each of Cause and Good Reason, as defined in the Employment
Agreement), then, subject to the Optionee’s execution and non-revocation of the
Release (as defined in the Employment Agreement) and the Optionee’s material
compliance with Sections 1(c), 7 and 8 of the Employment Agreement, the Optionee
will be treated as having provided Continuous Service for an additional year
following such

 

1  Per the Employment Agreement, this grant has to be made within 30 calendar
days of the Closing.

2  NTD: Insert Market Value per Share on the Date of Grant.

3  NTD: Insert 1st anniversary of the Closing.

4  NTD: Insert 2nd anniversary of the Closing.

5 

NTD: Insert 3rd anniversary of the Closing.



--------------------------------------------------------------------------------

termination for purposes of satisfying the service requirements of Section 1(b)
hereof; for the avoidance of doubt, this Option will still be subject to the
achievement of the applicable Management Objectives. In addition, if the
Optionee’s Continuous Service is terminated by the Company for Cause, then the
Optionee will immediately forfeit all of this Option, whether vested or
unvested.

2. Term. This Option will terminate on [            , 2025]6 (the “Option
Expiration Date”); provided that if:

(a) the Optionee’s Continuous Service is terminated for any reason other than
for Cause, then the Optionee (or his beneficiary, in the case of death) may
exercise the vested portion of this Option in full until the third anniversary
of such termination (at which time this Option will be cancelled), but not later
than the Option Expiration Date; and

(b) the Optionee’s Continuous Service is terminated by the Company for Cause,
then this Option will be cancelled upon the date of such termination.

3. Exercise. Subject to Sections 1 and 2 of this Agreement and the terms of the
Plan, this Option may be exercised, in whole or in part, in cash or in any other
form of legal consideration that may be acceptable to the Board in accordance
with the terms of the Plan.

4. Adjustments. This Option will be subject to the adjustment provisions of
Section 12 of the Plan.

5. Tax Withholding. Delivery of the Common Shares purchased upon exercise of
this Option will be reduced by the amount equal to the applicable federal, state
and local income taxes and other amounts required to be withheld (the
“Withholding Taxes”) in connection with such exercise. Subject to the
limitations of applicable law, the Company will have the power and the right to
deduct or withhold, or require the Optionee to remit to the Company, the minimum
statutory amount to satisfy the Withholding Taxes with respect to any taxable
event arising as a result of this Agreement. The Optionee is advised to consult
with the Optionee’s own tax advisors regarding the exercise of this Option and
holding of the Common Shares.

6. Rights of the Optionee. Neither this Option, the execution of this Agreement
nor the exercise of any portion of this Option will confer upon the Optionee any
right to, or guarantee of, continued employment by or service with the Company,
or in any way limit the right of the Company to terminate the Continuous Service
of the Optionee at any time, subject to the terms of the Employment Agreement or
any other written employment or similar agreement between or among the Company
and the Optionee.

7. Transfer Restrictions. This Option will be subject to the provisions of
Section 16 of the Plan relating to the prohibition on the assignment or transfer
of the rights granted hereunder.

 

6  NTD: Insert 10 years from the Date of Grant.

 

2



--------------------------------------------------------------------------------

8. Professional Advice. The acceptance and exercise of this Option may have
consequences under federal and state tax and securities laws that may vary
depending upon the individual circumstances of the Optionee. Accordingly, the
Optionee acknowledges that the Optionee has been advised to consult his personal
legal and tax advisors in connection with this Agreement and this Option.

9. Construction. This Option is granted by the Company pursuant to the Plan and
is in all respects subject to the terms and conditions of the Plan. The Optionee
hereby acknowledges that a copy of the Plan has been delivered to the Optionee
and accepts this Option subject to all terms and provisions of the Plan, which
are incorporated herein by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan, the Plan will govern and prevail. The construction of and decisions under
the Plan and this Agreement are vested in the Board, whose determinations will
be final, conclusive and binding upon the Optionee.

10. Governing Law. This Agreement will be construed and enforced in accordance
with the laws of the State of Ohio, without giving effect to the choice of law
principles thereof.

11. Counterparts. This Agreement may be executed in counterparts, each of which
will be deemed to be an original but all of which together will constitute one
and the same instrument.

12. Notices. All notices and other communications hereunder will be made in
accordance with the procedures under Section 11 of the Employment Agreement.

13. Binding Effect. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

14. Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties hereto with respect to the subject matter hereof
and thereof, merging any and all prior agreements.

[SIGNATURES ON FOLLOWING PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the Date
of Grant.

 

THE J. M. SMUCKER COMPANY By:

 

Name: Title: OPTIONEE By:

 

DAVID J. WEST

 

4